ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-324, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), OLGA SORKIN of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1993, and who has been temporarily suspended from practice of law by Order of this Court since November 14, 2005, should be suspended from the practice of law for a period of one year on the basis of her guilty plea to violation of New York Penal Law § 175.35, offering a false instrument for filing, in the first degree, a class E felony, conduct that in New Jersey violates RPC 8.4(b) (commission of criminal act that reflects adversely on honesty, trustworthiness or fitness); RPC 8.4(c) (conduct involving fraud, dishonesty, deceit or misrepresentation); RPC 8.4(d) (conduct prejudicial to administration of justice); RPC 7.2(c) (giving anything of value to person for recommending lawyer’s services); and RPC 7.3(d) (compensating person to recommend lawyer’s employment by a client);
And OLGA SORKIN having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that OLGA SORKIN is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to November 14, 2005, the date of respondent’s temporary suspension from practice; and it is further
ORDERED that respondent continue to comply with Rule 1:20— 20 dealing with suspended attorneys; and it is further
*77ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.